DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10886282 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claims of the instant application are broader than the claims of US 10886282 B2.
17119129
US 10886282 B2
1. A method of forming an integrated assembly, comprising: providing a structure having first panels of semiconductor material and second panels which are insulative; the first and second panels extending along a first direction, and alternating with one another along a second direction which 


2. The method of claim 1 further comprising forming an insulative material along the second segments of the rails prior to forming the conductive material along the second segments of the rails.
3. The method of claim 2 wherein the insulative material is formed along the second segments of the rails prior to the recessing of the first material within the trenches.  
3. The method of claim 2 wherein the insulative material is formed along the second segments of the rails prior to the recessing of the first material within the trenches.
4. The method of claim 2 wherein the insulative material is formed along the second segments of the rails after the recessing of the first material within the trenches.  
4. The method of claim 2 wherein the insulative material is formed along the second segments of the rails after the recessing of the first material within the trenches.
5. The method of claim 1 further comprising removing the first material.  
5. The method of claim 1 further comprising removing the first material.
6. The method of claim 1 wherein the first material comprises silicon dioxide and the spacers comprise silicon nitride.  
6. The method of claim 1 wherein the first material comprises silicon dioxide and the spacers comprise silicon nitride.

7. The method of claim 1 comprising: forming protective material over the first and second panels prior to forming the trenches; upper portions of the rails comprising the protective material as protective caps; removing at least some portions of the protective caps to expose upper regions of the pillars of the semiconductor material; and coupling charge-storage devices with said exposed upper regions.
8. The method of claim 1 further comprising: forming a coating material over the first and second panels and along interior surfaces of the trenches prior to forming the first material within the trenches; forming the first material to fill the trenches and cover the coating material; removing the first material from over the coating material with a planarization process; and selectively removing the first material relative to the 


9. The method of claim 8 wherein: the coating material comprises one or more of aluminum oxide, hafnium oxide, zirconium oxide, carbon-doped silicon nitride, boron-doped silicon nitride and carbon-doped silicon dioxide; and the first material comprises silicon dioxide.
10. An integrated assembly, comprising: rails comprising semiconductor-material pillars alternating with intervening insulative regions; the rails and associated semiconductor-material pillars having upper, middle and lower segments; a first insulative material along the upper and lower segments of the rails; a second insulative material along the middle segments of the rails; the second insulative material differing from the first insulative material in one or both of thickness and composition; conductive gate material along the middle segments of the 



11. The integrated assembly of claim 10 wherein the first and second insulative materials differ from one another in thickness.
13. The integrated assembly of claim 10 wherein the first insulative material is thicker than the second insulative material by at least about 5 A.  
12. The integrated assembly of claim 10 wherein the first insulative material is thicker than the second insulative material by at least about 5 Å.
14. The integrated assembly of claim 10 wherein the first insulative material is thinner than the second insulative material by at least about 5 A.  
13. The integrated assembly of claim 10 wherein the first insulative material is thinner than the second insulative material by at least about 5 Å.
15. The integrated assembly of claim 10 wherein the first and second insulative materials differ from one another in composition.  
14. The integrated assembly of claim 10 wherein the first and second insulative materials differ from one another in composition.
16. The integrated assembly of claim 15 wherein the first insulative material comprises one or more of aluminum oxide, hafnium oxide, zirconium oxide, carbon-doped silicon nitride, boron-doped silicon nitride and carbon-doped silicon dioxide; and wherein the second insulative material consists of silicon dioxide.  
15. The integrated assembly of claim 14 wherein the first insulative material comprises one or more of aluminum oxide, hafnium oxide, zirconium oxide, carbon-doped silicon nitride, boron-doped silicon nitride and carbon-doped silicon dioxide; and wherein the second insulative material consists of silicon dioxide.

16. The integrated assembly of claim 10 wherein the first and second insulative materials differ from one another in both thickness and composition.
17. The integrated assembly of claim 10 further comprising spacers along the upper segments of the rails and spaced from the upper segments by the first insulative material.  
17. The integrated assembly of claim 10 further comprising spacers along the upper segments of the rails and spaced from the upper segments by the first insulative material; wherein the first insulative material comprises one or more oxides, and the spacers comprise silicon nitride; and wherein the conductive gate material is configured as wordline structures having top surfaces directly against the spacers.
19. The integrated assembly of claim 10 wherein the rails are spaced from one another by intervening gaps; and further comprising third insulative material within lower   portions of the intervening gaps and along the lower segments of the rails; the conductive gate material being configured as wordline structures having bottom surfaces directly against the third insulative material; the third insulative material comprising a different composition than the first insulative material.
18. The integrated assembly of claim 10 wherein the rails are spaced from one another by intervening gaps; and further comprising third insulative material within lower portions of the intervening gaps and along the lower segments of the rails; the conductive gate material being configured as wordline structures having bottom surfaces directly against the third insulative material; the third insulative material comprising a different composition than the first insulative material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816